GARBARINO, Judge,
dissenting.
¶ 11 The majority accepts jurisdiction and denies relief based on mootness. The adjudication hearing at issue was held prior to consideration of the Special Action Petition by this Court. I agree that the case is moot.
¶ 12 The majority, however, does not stop at that point, but goes on to analyze and conclude that the juvenile court erred by determining that it could find probable cause based solely upon an Arizona Traffic Ticket and Complaint (citation). I disagree. The juvenile court correctly interpreted Rule 23(D) and, in doing so, appropriately found probable cause to believe that Petitioner committed the act alleged in the citation. At this point, it must be reiterated that the juvenile is only questioning the court’s finding of probable cause to believe that an offense has been committed.
¶ 13 Rule 23(D) is straightforward and is obviously designed to reduce the work load of an overburdened juvenile court staff. The *315rule’s practical effect is the elimination of the need for a formal petition in certain juvenile cases, replacing the petition with an officer-generated citation containing almost identical information.
¶ 14 Rule 23(D) provides that “[pjrobable cause may be based upon the allegations in a petition, complaint or referral filed by a law enforcement official, along with a properly executed affidavit or sworn testimony.” In essence, Rule 23(D) requires a charging document and an affidavit or sworn testimony before the juvenile court may make a finding of probable cause. As the majority acknowledges, Rule 23(D) also provides that “[iff the charging document is an Arizona Ticket and Complaint form, the complaint shall also serve as an affidavit. The affidavit may serve as the oath before a magistrate for purposes of Rule 2.4, Ariz. R.Crim. P.” (Emphasis added.) Under Rule 23(D), a citation ean serve as both a charging document and an affidavit.
¶ 15 The majority concludes that a “bare bones” citation will not support the finding of probable cause necessary to believe Petitioner committed the act alleged in the citation. As did the juvenile court, I disagree. Indeed, a plain reading of Rule 23(D) mandates the opposite conclusion than that reached by the majority. As the State contends in its Response, and the juvenile court implicitly acknowledged throughout the proceeding, the information contained in a citation is not a “rubber stamp” for a finding of probable cause. No one denies the juvenile court’s continuing responsibility to carefully review each citation on a case-by-case basis, to determine whether probable cause has been established.
¶ 16 The citation issued in the instant case identifies Petitioner, the date, the time, the location, Petitioner’s mode of transportation, Petitioner’s age and address, and the alleged crime and relevant criminal statute. Although it is not as formal as a petition, it contains all of the pertinent information that would have been included in a petition. In addition, the citation is signed by both Petitioner and the issuing officer. The officer’s signature appears below the affirmation of her belief that Petitioner “committed the offense described.” ■
¶ 17 The majority also relies on Bell to argue that it takes more than the information set forth in a citation to support a judicial finding of probable cause. Rule 23(D) was not in existence at the time Bell was decided. Moreover, the fact remains that Rule 23(D) renders a citation both a charging document and an affidavit. Based on the clear language of the rule, I have no alternative but to conclude that the juvenile court did not err by finding probable cause to find that Petitioner committed the act alleged in the citation.
*316[[Image here]]